                         Case 4:19-cv-00300-RSB-CLR Document 46 Filed 03/31/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                          United States District Court
                                                 Southern District of Georgia
                  ROSALIND BACON,

                             Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-300
                  CITI TRENDS, INC.,


                             Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, pursuant to the Order of this Court dated March 31, 2021, the Court dismisses

                     this case with prejudice, denies the parties' request that the Court retain jurisdiction as expressly

                     stated in their stipulation, and retains jurisdiction to enforce the terms of the settlement

                     agreement reached by the parties in this case, if necessary. This case stands closed.




            Approved by: ________________________________
                          ____________
                                     ___
                                       ________________




            March 31, 2021                                                              -RKQ(7ULSOHWW$FWLQJ&OHUNRI&RXUW
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
